IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,018-01


                      EX PARTE HENRY ALLEN BALTRIP, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1378311-A IN THE 263RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

codeine and sentenced to seven years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his guilty plea was involuntary and his due process rights were

violated because after he pleaded guilty forensic testing found no controlled substance. The trial

court recommended that we set aside Applicant’s conviction. We agree. Applicant’s plea was

involuntary. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014). We decline, however, to
                                                                                                   2

adopt the trial court’s sixth conclusion of law and its reliance on Ex parte Moffett, 542 S.W.2d 184

(Tex. Crim. App. 1976).

       Relief is granted. The judgment in cause number 137831101010 in the 263rd District Court

of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris

County to answer the charges as set out in the information. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 1, 2015
Do not publish